Name: Council Regulation (EEC) No 772/79 of 18 April 1979 amending Regulation (EEC) No 2766/75 with regard to the standard amount for overhead costs used in calculating the sluice-gate price for pig carcases
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  prices
 Date Published: nan

 21 . 4 . 79 Official Journal of the European Communities No L 99/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 772/79 of 18 April 1979 amending Regulation (EEC) No 2766/75 with regard to the standard amount for overhead costs used in calculating the sluice-gate price for pig carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( 1 ), as last amended by Regulation (EEC) No 1423/78 (2), and in particular Article 12 (4) thereof, Having regard to the proposal from the Commission , Whereas the standard amount representing overhead costs of production and marketing referred to in Article 12 (2) (c) of Regulation (EEC) No 2759/75 was fixed at 20 units of account per 100 kilograms of pig carcases by Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases (3), as amended by Regulation (EEC) No 370/76 (4) ; Whereas the overhead costs of production and marketing and in particular the overhead costs of production recorded on the world market have increased considerably over the past few years ; whereas the standard amount representing these cost must therefore be fixed at a level higher than 20 units of account per 100 kilograms of pig carcases, HAS ADOPTED THIS REGULATION : Article 1 The following text shall be substituted for Article 3 (2) of Regulation (EEC) No 2766/75 : '2 . The standard amount referred to in Article 12 (2) (c) of Regulation (EEC) No 2759/75 shall be 38-69 ECU per 100 kilograms of pig carcases .' I Article 2 This Regulation shall enter into force on 1 May 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1979 . For the Council The President M. d'ORNANO ( ¢) OJ No L 282, 1.11 . 1975, p. 1 . (2 ) OJ No L 171 , 28 . 6 . 1978 , p. 19 . (3) OJ No L 282, 1 . 11 . 1975, p. 25 . (4 ) OJ No L 45, 21 . 2 . 1976, p. 4 .